                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE

JAMES ANDERSON, et al,                                             )
                                                                   )
       Plaintiffs,                                                 )
                                                                   )
v.                                                                 )       No. 3:19-cv-00219
                                                                   )
JACOBS ENGINEERING GROUP, INC.                                     )
                                                                   )
       Defendant.                                                  )


                              FIRST AMENDED COMPLAINT


       Plaintiffs, pursuant to Fed. R. Civ. P. 15(a)(1), file the following First Amended

Complaint, which supersedes the original Complaint.


                                STATEMENT OF THE CASE

1.     This is a civil action for personal injuries suffered by Plaintiffs as workers and their

       spouses arising out of the cleanup of over 5 million cubic yards of coal fly ash sludge

       released by the catastrophic failure of an impoundment dike at the Tennessee Valley

       Authority’s Kingston Plant on December 22, 2008. The cleanup continued for more than

       five years with the Plaintiffs in this case working in several jobs during the cleanup for

       TVA contractors other than Jacobs, some for many years. As a result of their exposure to

       coal fly ash, which was composed of fine particulate matter, toxic metals, such as arsenic,

       cadmium, chromium, lead, nickel, and vanadium, as well as radioactive material, during

       the cleanup operations by inhalation, skin contact, and unintentional ingestion, Plaintiffs
     have suffered from serious diseases, including hypertension, coronary artery disease, lung

     cancer, leukemia, non-melanoma skin cancer, allergic contact dermatitis (skin allergy),

     peripheral neuropathy, asthma, chronic obstructive pulmonary disease, and adverse

     respiratory conditions, such as cough, sore throat, shortness of breath on exertion, chest

     pain or discomfort, bronchitis and emphysema. Plaintiffs also include the spouses of

     some of the cleanup workers, who have claims for loss of consortium. Plaintiffs are suing

     Jacobs as the contractor whom TVA hired to supervise the entire cleanup operation,

     including protecting worker health and safety.


                               JURISDICTION AND VENUE

2.   Jurisdiction of the Court is invoked pursuant to 28 U.S.C. §§ 1332(a). Plaintiffs are

     residents of the State of Tennessee, and Defendant is a foreign corporation organized

     under the laws of the State of Delaware with its principle office in the State of Texas.

3.   Venue is appropriate in this District because the acts and omissions giving rise to this

     action occurred in this District.

                                          PARTIES

4.   Plaintiff James Anderson is a citizen of Fentress County, Tennessee. Plaintiff was

     employed as an operator/cleanup worker during the cleanup of the TVA Kingston Ash

     Spill and was exposed to harmful levels of fly ash as a direct and proximate result of the

     malicious, fraudulent, reckless, and/or negligent acts and omissions of Defendant. This

     exposure was at least a substantial factor in causing or aggravating the hypertension, and

     possible other diseases, suffered by Plaintiff.


                                               !2
5.   Plaintiff Rachael Anderson is the spouse of Plaintiff James Anderson and is a citizen of

     Fentress County, Tennessee. Plaintiff brings this action for loss of consortium as a result

     of the illnesses suffered by her husband due to his exposure to harmful levels of fly ash as

     a direct and proximate result of the negligent acts and omissions of Defendant.

6.   Plaintiff Sandra Ausburn is the mother and next of kin for Stephen Ausburn, and is a

     citizen and resident of Roane County, Tennessee. Stephen Ausburn was also a citizen and

     resident of Roane County, Tennessee prior to his death. Stephen Ausburn was a cleanup

     worker during the cleanup of the TVA Kingston Ash Spill and was exposed to harmful

     levels of fly ash as a direct and proximate result of the malicious, fraudulent, reckless,

     and/or negligent acts and omissions of Defendant. This exposure was at least a

     substantial factor in causing or aggravating the hypertension, emphysema, anthracosis,

     coronary artery disease, and possible other diseases, suffered by Stephen Ausburn.

7.   Plaintiff Grant Bailey is a citizen of Anderson County, Tennessee. Plaintiff was employed

     as an operator/cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

     exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

     fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

     was at least a substantial factor in causing or aggravating the respiratory conditions, and

     possible other diseases, suffered by Plaintiff.

8.   Plaintiff Michelle Bailey is the spouse of Plaintiff Grant Bailey and is a citizen of

     Anderson County, Tennessee. Plaintiff brings this action for loss of consortium as a result

     of the illnesses suffered by her husband due to his exposure to harmful levels of fly ash as

     a direct and proximate result of the negligent acts and omissions of Defendant.

                                               !3
9.    Plaintiff Darwin Beaty is a citizen of Cumberland County, Tennessee. Plaintiff was

      employed as a mechanic/cleanup worker during the cleanup of the TVA Kingston Ash

      Spill and was exposed to harmful levels of fly ash as a direct and proximate result of the

      malicious, fraudulent, reckless, and/or negligent acts and omissions of Defendant. This

      exposure was at least a substantial factor in causing or aggravating the hypertension, and

      possible other diseases, suffered by Plaintiff.

10.   Plaintiff Eric Bell is a citizen of Rhea County, Tennessee. Plaintiff was employed as an

      operator/cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

      exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

      fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

      was at least a substantial factor in causing or aggravating the allergic contact dermatitis,

      asthma, respiratory conditions, chest pains, and possible other diseases, suffered by

      Plaintiff.

11.   Plaintiff Tymri Bell is the spouse of Plaintiff Eric Bell and is a citizen of Rhea County,

      Tennessee. Plaintiff brings this action for loss of consortium as a result of the illnesses

      suffered by her husband due to his exposure to harmful levels of fly ash as a direct and

      proximate result of the negligent acts and omissions of Defendant.

12.   Plaintiff Michael T. Bernier is a citizen of Loudon County, Tennessee. Plaintiff was

      employed as an operator/cleanup worker during the cleanup of the TVA Kingston Ash

      Spill and was exposed to harmful levels of fly ash as a direct and proximate result of the

      malicious, fraudulent, reckless, and/or negligent acts and omissions of Defendant. This




                                                !4
      exposure was at least a substantial factor in causing or aggravating the hypertension, and

      possible other diseases, suffered by Plaintiff.

13.   Plaintiff Dana Bernier is the spouse of Plaintiff Michael Bernier and is a citizen of

      Loudon County, Tennessee. Plaintiff brings this action for loss of consortium as a result

      of the illnesses suffered by her husband due to his exposure to harmful levels of fly ash as

      a direct and proximate result of the negligent acts and omissions of Defendant.

14.   Plaintiff Edwin M. Bledsoe is a citizen of Knox County, Tennessee. Plaintiff was

      employed as an operator/cleanup worker during the cleanup of the TVA Kingston Ash

      Spill and was exposed to harmful levels of fly ash as a direct and proximate result of the

      malicious, fraudulent, reckless, and/or negligent acts and omissions of Defendant. This

      exposure was at least a substantial factor in causing or aggravating the hypertension, skin

      cancer, respiratory conditions and possible other diseases suffered by Plaintiff.

15.   Plaintiff Darril Blevins is a citizen of Knox County, Tennessee. Plaintiff was employed as

      an operator/cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

      exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

      fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

      was at least a substantial factor in causing or aggravating the hypertension, skin cancer,

      peripheral neuropathy, asthma, COPD, respiratory conditons and possible other diseases

      suffered by Plaintiff.

16.   Plaintiff Nancy Blevins is the spouse of Plaintiff Darril Blevins and is a citizen of Knox

      County, Tennessee. Plaintiff brings this action for loss of consortium as a result of the




                                                !5
      illnesses suffered by her husband due to his exposure to harmful levels of fly ash as a

      direct and proximate result of the negligent acts and omissions of Defendant.

17.   Plaintiff Stephen Boardman is a citizen of Knox County, Tennessee. Plaintiff was

      employed as an laborer/cleanup worker during the cleanup of the TVA Kingston Ash Spill

      and was exposed to harmful levels of fly ash as a direct and proximate result of the

      malicious, fraudulent, reckless, and/or negligent acts and omissions of Defendant. This

      exposure was at least a substantial factor in causing or aggravating the hypertension,

      respiratory conditions and possible other diseases suffered by Plaintiff.

18.   Plaintiff James Bolling is a citizen of Morgan County, Tennessee. Plaintiff was employed

      as an operator/cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

      exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

      fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

      was at least a substantial factor in causing or aggravating the hypertension, and possible

      other diseases, suffered by Plaintiff.

19.   Plaintiff Rebecca Bolling is the spouse of Plaintiff James Bolling and is a citizen of

      Morgan County, Tennessee. Plaintiff brings this action for loss of consortium as a result

      of the illnesses suffered by her husband due to his exposure to harmful levels of fly ash as

      a direct and proximate result of the negligent acts and omissions of Defendant.

20.   Plaintiff Wade Boos is a citizen of Midland County, Texas. Plaintiff was employed as a

      cleanup worker during the cleanup of the TVA Kingston Ash Spill and was exposed to

      harmful levels of fly ash as a direct and proximate result of the malicious, fraudulent,

      reckless, and/or negligent acts and omissions of Defendant. This exposure was at least a

                                               !6
      substantial factor in causing or aggravating the respiratory conditions and possible other

      diseases, suffered by Plaintiff.

21.   Plaintiff Pamela Karen Braden is the spouse of Jeffery Scott Braden, deceased. Pamela

      Braden is a citizen and resident of Anderson County, Tennessee. Jeffery Scott Braden

      was also a citizen and resident of Anderson County, Tennessee prior to his death. Jeffery

      Scott Braden was a cleanup worker during the cleanup of the TVA Kingston Ash Spill

      and was exposed to harmful levels of fly ash as a direct and proximate result of the

      malicious, fraudulent, reckless, and/or negligent acts and omissions of Defendant. This

      exposure was at least a substantial factor in causing or aggravating the hypertension,

      COPD, Respiratory Conditions and possible other diseases suffered by Jefferey Scott

      Braden.

22.   Plaintiff Robert Neil Brock is a citizen of Knox County, Tennessee. Plaintiff was

      employed as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

      exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

      fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

      was at least a substantial factor in causing or aggravating the neurological disease, skin

      disorders and possible other diseases suffered by Plaintiff.

23.   Plaintiff Wendy Brock is the spouse of Plaintiff Robert and is a citizen of Knox County,

      Tennessee. Plaintiff brings this action for loss of consortium as a result of the illnesses

      suffered by her husband due to his exposure to harmful levels of fly ash as a direct and

      proximate result of the negligent acts and omissions of Defendant.




                                                !7
24.   Plaintiff Maxwell Bylliot is a citizen of Hancock County, Mississippi. Plaintiff was

      employed as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

      exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

      fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

      was at least a substantial factor in causing or aggravating the hypertension, respiratory

      conditions, skin disorders and possible other diseases suffered by Plaintiff.

25.   Plaintiff Betty Bylliot is the spouse of Plaintiff Maxwell Bylliot and is a citizen of

      Hancock County, Mississippi. Plaintiff brings this action for loss of consortium as a result

      of the illnesses suffered by her husband due to his exposure to harmful levels of fly ash as

      a direct and proximate result of the negligent acts and omissions of Defendant.

26.   Plaintiff Richard G. Choate is a citizen of Fentress County, Tennessee. Plaintiff was

      employed as an operator/cleanup worker during the cleanup of the TVA Kingston Ash

      Spill and was exposed to harmful levels of fly ash as a direct and proximate result of the

      malicious, fraudulent, reckless, and/or negligent acts and omissions of Defendant. This

      exposure was at least a substantial factor in causing or aggravating the hypertension,

      allergic contact dermatitis, respiratory conditions and possible other diseases suffered by

      Plaintiff.

27.   Plaintiff Sherry Choate is the spouse of Plaintiff Richard Choate and is a citizen of

      Fentress County, Tennessee. Plaintiff brings this action for loss of consortium as a result

      of the illnesses suffered by her husband due to his exposure to harmful levels of fly ash as

      a direct and proximate result of the negligent acts and omissions of Defendant.




                                               !8
28.   Plaintiff Matthew Thomas Clabough is a citizen of Anderson County, Tennessee. Plaintiff

      was employed as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and

      was exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

      fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

      was at least a substantial factor in causing or aggravating the allergic contact allergic

      contact dermatitis, peripheral neuropathy, respiratory conditions and possible other

      diseases suffered by Plaintiff.

29.   Plaintiff Amy Clabough is the spouse of Plaintiff Matthew Clabough and is a citizen of

      Anderson County, Tennessee. Plaintiff brings this action for loss of consortium as a result

      of the illnesses suffered by her husband due to his exposure to harmful levels of fly ash as

      a direct and proximate result of the negligent acts and omissions of Defendant.

30.   Plaintiff Michael Cofer is a citizen of Roane County, Tennessee. Plaintiff was employed

      as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was exposed

      to harmful levels of fly ash as a direct and proximate result of the malicious, fraudulent,

      reckless, and/or negligent acts and omissions of Defendant. This exposure was at least a

      substantial factor in causing or aggravating the hypertension, respiratory conditions and

      possible other diseases suffered by Plaintiff.

31.   Plaintiff Brandi Cofer is the spouse of Plaintiff Michael Cofer and is a citizen of Roane

      County, Tennessee. Plaintiff brings this action for loss of consortium as a result of the

      illnesses suffered by her husband due to his exposure to harmful levels of fly ash as a

      direct and proximate result of the negligent acts and omissions of Defendant.




                                                !9
32.   Plaintiff Samuel David Collins is a citizen of Roane County, Tennessee. Plaintiff was

      employed as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

      exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

      fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

      was at least a substantial factor in causing or aggravating the hypertension, respiratory

      conditions and possible other diseases suffered by Plaintiff.

33.   Plaintiff Lyndsay Collins is the spouse of Plaintiff Samuel David Collins and is a citizen

      of Roane County, Tennessee. Plaintiff brings this action for loss of consortium as a result

      of the illnesses suffered by her husband due to his exposure to harmful levels of fly ash as

      a direct and proximate result of the negligent acts and omissions of Defendant.

34.   Plaintiff Rhonda Collins is the spouse of Joey W. Collins, deceased. Rhonda Collins is a

      citizen and resident of Union County, Tennessee. Joey W. Collins was also a citizen and

      resident of Union County, Tennessee prior to his death. Joey W. Collins was a operator/

      cleanup worker during the cleanup of the TVA Kingston Ash Spill and was exposed to

      harmful levels of fly ash as a direct and proximate result of the malicious, fraudulent,

      reckless, and/or negligent acts and omissions of Defendant. This exposure was at least a

      substantial factor in causing or aggravating the hypertension, cancer and possible other

      diseases suffered by Joey W. Collins.

35.   Plaintiff David Crowley is a citizen of Anderson County, Tennessee. Plaintiff was

      employed as a operator/cleanup worker during the cleanup of the TVA Kingston Ash Spill

      and was exposed to harmful levels of fly ash as a direct and proximate result of the

      malicious, fraudulent, reckless, and/or negligent acts and omissions of Defendant. This

                                               !10
      exposure was at least a substantial factor in causing or aggravating the cancer and

      possible other diseases suffered by Plaintiff.

36.   Plaintiff Patricia Crowley is the spouse of Plaintiff David Crowley and is a citizen of

      Anderson County, Tennessee. Plaintiff brings this action for loss of consortium as a result

      of the illnesses suffered by her husband due to his exposure to harmful levels of fly ash as

      a direct and proximate result of the negligent acts and omissions of Defendant.

37.   Plaintiff Freddie Daniels is a citizen of Blount County, Tennessee. Plaintiff was employed

      as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was exposed

      to harmful levels of fly ash as a direct and proximate result of the malicious, fraudulent,

      reckless, and/or negligent acts and omissions of Defendant. This exposure was at least a

      substantial factor in causing or aggravating the respiratory conditions and possible other

      diseases suffered by Plaintiff.

38.   Plaintiff Mary Davis is a citizen of Knox County, Tennessee. Plaintiff was employed as a

      cleanup worker during the cleanup of the TVA Kingston Ash Spill and was exposed to

      harmful levels of fly ash as a direct and proximate result of the malicious, fraudulent,

      reckless, and/or negligent acts and omissions of Defendant. This exposure was at least a

      substantial factor in causing or aggravating the respiratory conditions and possible other

      diseases suffered by Plaintiff.

39.   Plaintiff Justin Duncan is a citizen of Morgan County, Tennessee. Plaintiff was employed

      as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was exposed

      to harmful levels of fly ash as a direct and proximate result of the malicious, fraudulent,

      reckless, and/or negligent acts and omissions of Defendant. This exposure was at least a

                                               !11
      substantial factor in causing or aggravating the respiratory conditions and possible other

      diseases suffered by Plaintiff.

40.   Plaintiff Kerri Duncan is the spouse of Plaintiff Justin Duncan and is a citizen of Morgan

      County, Tennessee. Plaintiff brings this action for loss of consortium as a result of the

      illnesses suffered by her husband due to his exposure to harmful levels of fly ash as a

      direct and proximate result of the negligent acts and omissions of Defendant.

41.   Plaintiff Stephen R. Dunn is a citizen of Rhea County, Tennessee. Plaintiff was employed

      as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was exposed

      to harmful levels of fly ash as a direct and proximate result of the malicious, fraudulent,

      reckless, and/or negligent acts and omissions of Defendant. This exposure was at least a

      substantial factor in causing or aggravating the skin disorders and possible other diseases

      suffered by Plaintiff.

42.   Plaintiff Brenda Dyer is a citizen of Knox County, Tennessee. Plaintiff was employed as a

      cleanup worker during the cleanup of the TVA Kingston Ash Spill and was exposed to

      harmful levels of fly ash as a direct and proximate result of the malicious, fraudulent,

      reckless, and/or negligent acts and omissions of Defendant. This exposure was at least a

      substantial factor in causing or aggravating the skin disorders and possible other diseases

      suffered by Plaintiff.

43.   Plaintiff Jason Foster is a citizen of Roane County, Tennessee. Plaintiff was employed as

      a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was exposed to

      harmful levels of fly ash as a direct and proximate result of the malicious, fraudulent,

      reckless, and/or negligent acts and omissions of Defendant. This exposure was at least a

                                               !12
      substantial factor in causing or aggravating the skin disorders and possible other diseases

      suffered by Plaintiff.

44.   Plaintiff Charle Derek Goins is a citizen of Anderson County, Tennessee. Plaintiff was

      employed as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

      exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

      fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

      was at least a substantial factor in causing or aggravating the respiratory conditions and

      possible other diseases suffered by Plaintiff.

45.   Plaintiff Timothy E. Greene is a citizen of Hawkins County, Tennessee. Plaintiff was

      employed as a teamster/cleanup worker during the cleanup of the TVA Kingston Ash

      Spill and was exposed to harmful levels of fly ash as a direct and proximate result of the

      malicious, fraudulent, reckless, and/or negligent acts and omissions of Defendant. This

      exposure was at least a substantial factor in causing or aggravating the peripheral

      neuropathy, cancer, respiratory conditions and possible other diseases suffered by

      Plaintiff.

46.   Plaintiff Robin Greene is the spouse of Plaintiff Timothy Greene and is a citizen of

      Hawkins County, Tennessee. Plaintiff brings this action for loss of consortium as a result

      of the illnesses suffered by her husband due to his exposure to harmful levels of fly ash as

      a direct and proximate result of the negligent acts and omissions of Defendant.

47.   Plaintiff Deborah Gunter is a citizen of Cumberland County, Tennessee. Plaintiff was

      employed as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

      exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

                                               !13
      fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

      was at least a substantial factor in causing or aggravating the hypertension, COPD,

      respiratory conditions and possible other diseases suffered by Plaintiff.

48.   Plaintiff Dustin Hall is a citizen of McMinn County, Tennessee. Plaintiff was employed

      as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was exposed

      to harmful levels of fly ash as a direct and proximate result of the malicious, fraudulent,

      reckless, and/or negligent acts and omissions of Defendant. This exposure was at least a

      substantial factor in causing or aggravating the respiratory conditions and possible other

      diseases suffered by Plaintiff.

49.   Plaintiff Heather Hall is the spouse of Plaintiff Dustin Hall and is a citizen of McMinn

      County, Tennessee. Plaintiff brings this action for loss of consortium as a result of the

      illnesses suffered by her husband due to his exposure to harmful levels of fly ash as a

      direct and proximate result of the negligent acts and omissions of Defendant.

50.   Plaintiff Richard Harwood is a citizen of Hamblin County, Tennessee. Plaintiff was

      employed as a operator/cleanup worker during the cleanup of the TVA Kingston Ash Spill

      and was exposed to harmful levels of fly ash as a direct and proximate result of the

      malicious, fraudulent, reckless, and/or negligent acts and omissions of Defendant. This

      exposure was at least a substantial factor in causing or aggravating the hypertension,

      coronary artery disease, skin cancer, allergic contact dermatitis, peripheral neuropathy,

      asthma, COPD, respiratory conditions and possible other diseases suffered by Plaintiff.

51.   Plaintiff Carole Harwood is the spouse of Plaintiff Richard Harwood and is a citizen of

      Hamblen County, Tennessee. Plaintiff brings this action for loss of consortium as a result

                                               !14
      of the illnesses suffered by her husband due to his exposure to harmful levels of fly ash as

      a direct and proximate result of the negligent acts and omissions of Defendant.

52.   Plaintiff William Hazzard is a citizen of Anderson County, Tennessee. Plaintiff was

      employed as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

      exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

      fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

      was at least a substantial factor in causing or aggravating the hypertension, skin cancer,

      respiratory conditions and possible other diseases suffered by Plaintiff.

53.   Plaintiff Ladena Hazzard is the spouse of Plaintiff William Hazzard and is a citizen of

      Anderson County, Tennessee. Plaintiff brings this action for loss of consortium as a result

      of the illnesses suffered by her husband due to his exposure to harmful levels of fly ash as

      a direct and proximate result of the negligent acts and omissions of Defendant.

54.   Plaintiff Millard Hendrickson is a citizen of Roane County, Tennessee. Plaintiff was

      employed as a teamster/cleanup worker during the cleanup of the TVA Kingston Ash

      Spill and was exposed to harmful levels of fly ash as a direct and proximate result of the

      malicious, fraudulent, reckless, and/or negligent acts and omissions of Defendant. This

      exposure was at least a substantial factor in causing or aggravating the hypertension, skin

      cancer, allergic contact dermatitis, COPD, respiratory conditions and possible other

      diseases suffered by Plaintiff.

55.   Plaintiff Brenda Hendrickson is the spouse of Plaintiff Millard Hendrickson and is a

      citizen of Roane County, Tennessee. Plaintiff brings this action for loss of consortium as a




                                               !15
      result of the illnesses suffered by her husband due to his exposure to harmful levels of fly

      ash as a direct and proximate result of the negligent acts and omissions of Defendant.

56.   Plaintiff John D. Herron is a citizen of Roane County, Tennessee. Plaintiff was employed

      as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was exposed

      to harmful levels of fly ash as a direct and proximate result of the malicious, fraudulent,

      reckless, and/or negligent acts and omissions of Defendant. This exposure was at least a

      substantial factor in causing or aggravating the respiratory conditions and possible other

      diseases suffered by Plaintiff.

57.   Plaintiff Bethany Herron is the spouse of Plaintiff John Herron and is a citizen of Roane

      County, Tennessee. Plaintiff brings this action for loss of consortium as a result of the

      illnesses suffered by her husband due to his exposure to harmful levels of fly ash as a

      direct and proximate result of the negligent acts and omissions of Defendant.

58.   Plaintiff John Jennings is a citizen of Knox County, Tennessee. Plaintiff was employed as

      a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was exposed to

      harmful levels of fly ash as a direct and proximate result of the malicious, fraudulent,

      reckless, and/or negligent acts and omissions of Defendant. This exposure was at least a

      substantial factor in causing or aggravating the respiratory conditions and possible other

      diseases suffered by Plaintiff.

59.   Plaintiff David Stephen Jimerson is a citizen of Hickman County, Tennessee. Plaintiff

      was employed as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and

      was exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

      fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

                                               !16
      was at least a substantial factor in causing or aggravating the lung cancer, skin cancer,

      COPD, respiratory conditions and possible other diseases suffered by Plaintiff.

60.   Plaintiff Sherry Jimerson is the spouse of Plaintiff David Stephen Jimerson and is a

      citizen of Hickman County, Tennessee. Plaintiff brings this action for loss of consortium

      as a result of the illnesses suffered by her husband due to his exposure to harmful levels

      of fly ash as a direct and proximate result of the negligent acts and omissions of

      Defendant.

61.   Plaintiff Pete Johsen is a citizen of Knox County, Tennessee. Plaintiff was employed as a

      cleanup worker during the cleanup of the TVA Kingston Ash Spill and was exposed to

      harmful levels of fly ash as a direct and proximate result of the malicious, fraudulent,

      reckless, and/or negligent acts and omissions of Defendant. This exposure was at least a

      substantial factor in causing or aggravating the allergic contact dermatitis, respiratory

      conditions and possible other diseases suffered by Plaintiff.

62.   Plaintiff Richard L. Johnson is a citizen of Loudon County, Tennessee. Plaintiff was

      employed as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

      exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

      fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

      was at least a substantial factor in causing or aggravating the hypertension, skin cancer,

      allergic contact dermatitis, peripheral neuropathy, asthma, COPD, respiratory conditions

      and possible other diseases suffered by Plaintiff.

63.   Plaintiff David Jones is a citizen of Anderson County, Tennessee. Plaintiff was employed

      as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was exposed

                                               !17
      to harmful levels of fly ash as a direct and proximate result of the malicious, fraudulent,

      reckless, and/or negligent acts and omissions of Defendant. This exposure was at least a

      substantial factor in causing or aggravating the COPD and possible other diseases

      suffered by Plaintiff.

64.   Plaintiff John Jones is a citizen of Loudon County, Tennessee. Plaintiff was employed as

      a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was exposed to

      harmful levels of fly ash as a direct and proximate result of the malicious, fraudulent,

      reckless, and/or negligent acts and omissions of Defendant. This exposure was at least a

      substantial factor in causing or aggravating the skin cancer, asthma, respiratory

      conditions and possible other diseases suffered by Plaintiff.

65.   Plaintiff Jack Kelley is a citizen of Roane County, Tennessee. Plaintiff was employed as a

      cleanup worker during the cleanup of the TVA Kingston Ash Spill and was exposed to

      harmful levels of fly ash as a direct and proximate result of the malicious, fraudulent,

      reckless, and/or negligent acts and omissions of Defendant. This exposure was at least a

      substantial factor in causing or aggravating the respiratory conditions and possible other

      diseases suffered by Plaintiff.

66.   Plaintiff Jeremy Kilby is a citizen of Rhea County, Tennessee. Plaintiff was employed as

      a teamster/cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

      exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

      fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

      was at least a substantial factor in causing or aggravating the hypertension, asthma,

      respiratory conditions and possible other diseases suffered by Plaintiff.

                                               !18
67.   Plaintiff April Kilby is the spouse of Plaintiff Jeremy Kilby and is a citizen of Rhea

      County, Tennessee. Plaintiff brings this action for loss of consortium as a result of the

      illnesses suffered by her husband due to his exposure to harmful levels of fly ash as a

      direct and proximate result of the negligent acts and omissions of Defendant.

68.   Plaintiff Linda J. Kitts is the spouse of Robert Wayne Kitts, deceased. Linda J. Kitts is a

      citizen and resident of Knox County, Tennessee. Robert Wayne Kitts was also a citizen

      and resident of Knox County, Tennessee prior to his death. Robert Wayne Kitts was a

      operator/cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

      exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

      fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

      was at least a substantial factor in causing or aggravating the hypertension, respiratory

      conditions and possible other diseases suffered by Robert Kitts.

69.   Plaintiff James LeComte is a citizen of Anderson County, Tennessee. Plaintiff was

      employed as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

      exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

      fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

      was at least a substantial factor in causing or aggravating the hypertension, coronary

      artery disease, allergic contact dermatitis, peripheral neuropathy, asthma, respiratory

      conditions and possible other diseases suffered by Plaintiff.

70.   Plaintiff Debbie Lecomte is the spouse of Plaintiff James LeComte and is a citizen of

      Anderson County, Tennessee. Plaintiff brings this action for loss of consortium as a result




                                               !19
      of the illnesses suffered by her husband due to his exposure to harmful levels of fly ash as

      a direct and proximate result of the negligent acts and omissions of Defendant.

71.   Plaintiff James W. Ledbetter is a citizen of Roane County, Tennessee. Plaintiff was

      employed as a operator/cleanup worker during the cleanup of the TVA Kingston Ash Spill

      and was exposed to harmful levels of fly ash as a direct and proximate result of the

      malicious, fraudulent, reckless, and/or negligent acts and omissions of Defendant. This

      exposure was at least a substantial factor in causing or aggravating the respiratory

      conditions and possible other diseases suffered by Plaintiff.

72.   Plaintiff Tina Ledbetter is the spouse of Plaintiff James Ledbetter and is a citizen of

      Roane County, Tennessee. Plaintiff brings this action for loss of consortium as a result of

      the illnesses suffered by her husband due to his exposure to harmful levels of fly ash as a

      direct and proximate result of the negligent acts and omissions of Defendant.

73.   Plaintiff Paul Lowe is a citizen of Roane County, Tennessee. Plaintiff was employed as a

      cleanup worker during the cleanup of the TVA Kingston Ash Spill and was exposed to

      harmful levels of fly ash as a direct and proximate result of the malicious, fraudulent,

      reckless, and/or negligent acts and omissions of Defendant. This exposure was at least a

      substantial factor in causing or aggravating the respiratory conditions and possible other

      diseases suffered by Plaintiff.

74.   Plaintiff Joseph Lowry is a citizen of McMinn County, Tennessee. Plaintiff was employed

      as a teamster/cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

      exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

      fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

                                               !20
      was at least a substantial factor in causing or aggravating the hypertension, allergic

      contact dermatitis, respiratory conditions and possible other diseases suffered by Plaintiff.

75.   Plaintiff Scott McCoy is a citizen of Anderson County, Tennessee. Plaintiff was employed

      as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was exposed

      to harmful levels of fly ash as a direct and proximate result of the malicious, fraudulent,

      reckless, and/or negligent acts and omissions of Defendant. This exposure was at least a

      substantial factor in causing or aggravating the respiratory conditions and possible other

      diseases suffered by Plaintiff.

76.   Plaintiff Judy Metcalf is the spouse of Darrell Metcalf, deceased. Judy Metcalf is a

      citizen and resident of Anderson County, Tennessee. Darrell Metcalf was also a citizen

      and resident of Anderson County, Tennessee prior to his death. Darrell Metcalf was a

      cleanup worker during the cleanup of the TVA Kingston Ash Spill and was exposed to

      harmful levels of fly ash as a direct and proximate result of the malicious, fraudulent,

      reckless, and/or negligent acts and omissions of Defendant. This exposure was at least a

      substantial factor in causing or aggravating the hypertension, respiratory conditions and

      possible other diseases suffered by Darrell Metchalf.

77.   Plaintiff Ronnie Mitchell is a citizen of Knox County, Tennessee. Plaintiff was employed

      as cleanup worker during the cleanup of the TVA Kingston Ash Spill and was exposed to

      harmful levels of fly ash as a direct and proximate result of the malicious, fraudulent,

      reckless, and/or negligent acts and omissions of Defendant. This exposure was at least a

      substantial factor in causing or aggravating the respiratory conditions and possible other

      diseases suffered by Plaintiff.

                                               !21
78.   Plaintiff Thelma Mitchell is the spouse of Plaintiff Ronnie Mitchell and is a citizen of

      Knox County, Tennessee. Plaintiff brings this action for loss of consortium as a result of

      the illnesses suffered by her husband due to his exposure to harmful levels of fly ash as a

      direct and proximate result of the negligent acts and omissions of Defendant.

79.   Plaintiff Danny Morgan is a citizen of Knox County, Tennessee. Plaintiff was employed

      as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was exposed

      to harmful levels of fly ash as a direct and proximate result of the malicious, fraudulent,

      reckless, and/or negligent acts and omissions of Defendant. This exposure was at least a

      substantial factor in causing or aggravating the coronary artery disease, allergic contact

      dermatitis, peripheral neuropathy, asthma, respiratory conditions and possible other

      diseases suffered by Plaintiff.

80.   Plaintiff Joni Morgan is the spouse of Plaintiff Danny Morgan and is a citizen of Knox

      County, Tennessee. Plaintiff brings this action for loss of consortium as a result of the

      illnesses suffered by her husband due to his exposure to harmful levels of fly ash as a

      direct and proximate result of the negligent acts and omissions of Defendant.

81.   Plaintiff Russell Morgan is a citizen of Anderson County, Tennessee. Plaintiff was

      employed as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

      exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

      fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

      was at least a substantial factor in causing or aggravating the coronary artery disease,

      allergic contact dermatitis, peripheral neuropathy, asthma, respiratory conditions and

      possible other diseases suffered by Plaintiff.

                                               !22
82.   Plaintiff Steve Pettyjohn is a citizen of Benton County, Tennessee. Plaintiff was

      employed as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

      exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

      fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

      was at least a substantial factor in causing or aggravating the hypertension, respiratory

      conditions and possible other diseases suffered by Plaintiff.

83.   Plaintiff Larry Poindexter is a citizen of Hawkins County, Tennessee. Plaintiff was

      employed as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

      exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

      fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

      was at least a substantial factor in causing or aggravating the hypertension, allergic

      contact dermatitis, respiratory conditions and possible other diseases suffered by Plaintiff.

84.   Plaintiff Rebecca Poindexter is the spouse of Plaintiff Larry Poindexter and is a citizen of

      Hawkins County, Tennessee. Plaintiff brings this action for loss of consortium as a result

      of the illnesses suffered by her husband due to his exposure to harmful levels of fly ash as

      a direct and proximate result of the negligent acts and omissions of Defendant.

85.   Plaintiff John Poindexter is a citizen of Knox County, Tennessee. Plaintiff was employed

      as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was exposed

      to harmful levels of fly ash as a direct and proximate result of the malicious, fraudulent,

      reckless, and/or negligent acts and omissions of Defendant. This exposure was at least a

      substantial factor in causing or aggravating the respiratory conditions and possible other

      diseases suffered by Plaintiff.

                                               !23
86.   Plaintiff Marianne Poindexter is the spouse of Plaintiff John Poindexter and is a citizen of

      Knox County, Tennessee. Plaintiff brings this action for loss of consortium as a result of

      the illnesses suffered by her husband due to his exposure to harmful levels of fly ash as a

      direct and proximate result of the negligent acts and omissions of Defendant.

87.   Plaintiff Mico Posey is a citizen of Sevier County, Tennessee. Plaintiff was employed as a

      cleanup worker during the cleanup of the TVA Kingston Ash Spill and was exposed to

      harmful levels of fly ash as a direct and proximate result of the malicious, fraudulent,

      reckless, and/or negligent acts and omissions of Defendant. This exposure was at least a

      substantial factor in causing or aggravating the respiratory conditions and possible other

      diseases suffered by Plaintiff.

88.   Plaintiff Tiffany Posey is the spouse of Plaintiff Mico Posey and is a citizen of Sevier

      County, Tennessee. Plaintiff brings this action for loss of consortium as a result of the

      illnesses suffered by her husband due to his exposure to harmful levels of fly ash as a

      direct and proximate result of the negligent acts and omissions of Defendant.

89.   Plaintiff Justin Sitzlar is a citizen of Roane County, Tennessee. Plaintiff was employed as

      a teamster/cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

      exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

      fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

      was at least a substantial factor in causing or aggravating the respiratory conditions and

      possible other diseases suffered by Plaintiff.

90.   Plaintiff Lindsey Sitzlar is the spouse of Plaintiff Justin Sitzlar and is a citizen of Roane

      County, Tennessee. Plaintiff brings this action for loss of consortium as a result of the

                                                !24
      illnesses suffered by her husband due to his exposure to harmful levels of fly ash as a

      direct and proximate result of the negligent acts and omissions of Defendant.

91.   Plaintiff Patricia G. Roysden is a citizen of Anderson County, Tennessee. Plaintiff was

      employed as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

      exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

      fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

      was at least a substantial factor in causing or aggravating the hypertension, peripheral

      neuropathy, COPD, respiratory conditions and possible other diseases suffered by

      Plaintiff.

92.   Plaintiff Elizabeth Sirene-Workman is a citizen of Montgomery County, Tennessee.

      Plaintiff was employed as a cleanup worker during the cleanup of the TVA Kingston Ash

      Spill and was exposed to harmful levels of fly ash as a direct and proximate result of the

      malicious, fraudulent, reckless, and/or negligent acts and omissions of Defendant. This

      exposure was at least a substantial factor in causing or aggravating the allergic contact

      dermatitis, asthma, COPD, respiratory conditions and possible other diseases suffered by

      Plaintiff.

93.   Plaintiff Joseph Rood is a citizen of Harrison County, Mississippi. Plaintiff was employed

      as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was exposed

      to harmful levels of fly ash as a direct and proximate result of the malicious, fraudulent,

      reckless, and/or negligent acts and omissions of Defendant. This exposure was at least a

      substantial factor in causing or aggravating the hypertension and possible other diseases

      suffered by Plaintiff.

                                               !25
94.   Plaintiff James Roscoe Robinson is a citizen of Roane County, Tennessee. Plaintiff was

      employed as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

      exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

      fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

      was at least a substantial factor in causing or aggravating the hypertension, peripheral

      neuropathy, allergic contact dermatitis, asthma, COPD, respiratory conditions and

      possible other diseases suffered by Plaintiff.

95.   Plaintiff Clous Seiber is a citizen of Knox County, Tennessee. Plaintiff was employed as a

      cleanup worker during the cleanup of the TVA Kingston Ash Spill and was exposed to

      harmful levels of fly ash as a direct and proximate result of the malicious, fraudulent,

      reckless, and/or negligent acts and omissions of Defendant. This exposure was at least a

      substantial factor in causing or aggravating the COPD and possible other diseases

      suffered by Plaintiff.

96.   Plaintiff Ernestine Seiber is the spouse of Plaintiff Clous Seiber and is a citizen of Knox

      County, Tennessee. Plaintiff brings this action for loss of consortium as a result of the

      illnesses suffered by her husband due to his exposure to harmful levels of fly ash as a

      direct and proximate result of the negligent acts and omissions of Defendant.

97.   Plaintiff Gary Smith is a citizen of Wayne County, Tennessee. Plaintiff was employed as

      an deck hand on dredges/cleanup worker during the cleanup of the TVA Kingston Ash

      Spill and was exposed to harmful levels of fly ash as a direct and proximate result of the

      malicious, fraudulent, reckless, and/or negligent acts and omissions of Defendant. This




                                               !26
       exposure was at least a substantial factor in causing or aggravating the respiratory

       conditions, and possible other diseases suffered by Plaintiff.

98.    Plaintiff Heather Smith is the spouse of Plaintiff Gary Smith and is a citizen of Wayne

       County, Tennessee. Plaintiff brings this action for loss of consortium as a result of the

       illnesses suffered by her husband due to his exposure to harmful levels of fly ash as a

       direct and proximate result of the negligent acts and omissions of Defendant.

99.    Plaintiff Samuel Smith is a citizen of Campbell County, Tennessee. Plaintiff was

       employed as an lead carpenter and inspector/cleanup worker during the cleanup of the

       TVA Kingston Ash Spill and was exposed to harmful levels of fly ash as a direct and

       proximate result of the malicious, fraudulent, reckless, and/or negligent acts and

       omissions of Defendant. This exposure was at least a substantial factor in causing or

       aggravating the respiratory conditions, and possible other diseases suffered by Plaintiff.

100.   Plaintiff Mary Smith is the spouse of Plaintiff Samuel Smith and is a citizen of Campbell

       County, Tennessee. Plaintiff brings this action for loss of consortium as a result of the

       illnesses suffered by her husband due to his exposure to harmful levels of fly ash as a

       direct and proximate result of the negligent acts and omissions of Defendant.

101.   Plaintiff Curtis Spradlin is a citizen of Jefferson County, Tennessee. Plaintiff was

       employed as an operator/cleanup worker during the cleanup of the TVA Kingston Ash

       Spill and was exposed to harmful levels of fly ash as a direct and proximate result of the

       malicious, fraudulent, reckless, and/or negligent acts and omissions of Defendant. This

       exposure was at least a substantial factor in causing or aggravating the respiratory

       conditions, and possible other diseases suffered by Plaintiff.

                                                !27
102.   Plaintiff Kevin Stephens is a citizen of Knox County, Tennessee. Plaintiff was employed

       as an operator/cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

       exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

       fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

       was at least a substantial factor in causing or aggravating the respiratory conditions, and

       possible other diseases suffered by Plaintiff.

103.   Plaintiff Joseph Tallent is a citizen of Meigs County, Tennessee. Plaintiff was employed

       as an operator/cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

       exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

       fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

       was at least a substantial factor in causing or aggravating the coronary artery disease, skin

       cancer, allergic contact dermatitis, peripheral neuropathy, asthma, chronic obstructive

       pulmonary disease (COPD), respiratory conditions, and possible other diseases suffered

       by Plaintiff.

104.   Plaintiff Robin Tallent is the spouse of Plaintiff Joseph Tallent and is a citizen of Meigs

       County, Tennessee. Plaintiff brings this action for loss of consortium as a result of the

       illnesses suffered by her husband due to his exposure to harmful levels of fly ash as a

       direct and proximate result of the negligent acts and omissions of Defendant.

105.   Plaintiff Bryan Todd is a citizen of Roane County, Tennessee. Plaintiff was employed as

       an operator/cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

       exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

       fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

                                                !28
       was at least a substantial factor in causing or aggravating the cancer, respiratory

       conditions, and possible other diseases suffered by Plaintiff.

106.   Plaintiff Timothy Terry is a citizen of Scott County, Tennessee. Plaintiff was employed as

       an operator/cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

       exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

       fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

       was at least a substantial factor in causing or aggravating the hypertension, COPD and

       possible other diseases suffered by Plaintiff.

107.   Plaintiff Frank Tomb is a citizen of Anderson County, Tennessee. Plaintiff was employed

       as an operator/cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

       exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

       fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

       was at least a substantial factor in causing or aggravating the hypertension, asthma,

       allergic contact dermatitis, peripheral neuropathy, respiratory conditions, and possible

       other diseases suffered by Plaintiff.

108.   Plaintiff Kathy Tomb is the spouse of Plaintiff Frank Tomb and is a citizen of Anderson

       County, Tennessee. Plaintiff brings this action for loss of consortium as a result of the

       illnesses suffered by her husband due to his exposure to harmful levels of fly ash as a

       direct and proximate result of the negligent acts and omissions of Defendant.

109.   Plaintiff Leroy Turner is a citizen of Morgan County, Tennessee. Plaintiff was employed

       as an operator/cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

       exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

                                                !29
       fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

       was at least a substantial factor in causing or aggravating respiratory conditions, and

       possible other diseases suffered by Plaintiff.

110.   Plaintiff Brandon Turpin is a citizen of Roane County, Tennessee. Plaintiff was employed

       as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was exposed

       to harmful levels of fly ash as a direct and proximate result of the malicious, fraudulent,

       reckless, and/or negligent acts and omissions of Defendant. This exposure was at least a

       substantial factor in causing or aggravating the asthma, allergic contact dermatitis,

       respiratory conditions, and possible other diseases, suffered by Plaintiff.

111.   Plaintiff David Weatherford is a citizen of Roane County, Tennessee. Plaintiff was

       employed as a cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

       exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

       fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

       was at least a substantial factor in causing or aggravating the asthma, coronary artery

       disease, respiratory conditions, and possible other diseases, suffered by Plaintiff.

112.   Plaintiff Missie Weatherford is the spouse of Plaintiff David Weatherford and is a citizen

       of Blount County, Tennessee. Plaintiff brings this action for loss of consortium as a result

       of the illnesses suffered by her husband due to his exposure to harmful levels of fly ash as

       a direct and proximate result of the negligent acts and omissions of Defendant.

113.   Plaintiff Jason Webb is a citizen of Roane County, Tennessee. Plaintiff was employed as

       an operator/cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

       exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

                                                !30
       fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

       was at least a substantial factor in causing or aggravating the hypertension, peripheral

       neuropathy, respiratory conditions, and possible other diseases suffered by Plaintiff.

114.   Plaintiff Ashley Webb is the spouse of Plaintiff Jason Webb and is a citizen of Roane

       County, Tennessee. Plaintiff brings this action for loss of consortium as a result of the

       illnesses suffered by her husband due to his exposure to harmful levels of fly ash as a

       direct and proximate result of the negligent acts and omissions of Defendant.

115.   Plaintiff Kirk Wenzel is a citizen of Blount County, Tennessee. Plaintiff was employed as

       an laborer/cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

       exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

       fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

       was at least a substantial factor in causing or aggravating the hypertension, coronary

       artery disease, allergic contact dermatitis, respiratory conditions, and possible other

       diseases suffered by Plaintiff.

116.   Plaintiff Janice Wenzel is the spouse of Plaintiff Kirk Wenzel and is a citizen of Blount

       County, Tennessee. Plaintiff brings this action for loss of consortium as a result of the

       illnesses suffered by her husband due to his exposure to harmful levels of fly ash as a

       direct and proximate result of the negligent acts and omissions of Defendant.

117.   Plaintiff Jesse West is a citizen of Monroe County, Tennessee. Plaintiff was employed as

       an operator/cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

       exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

       fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

                                                !31
       was at least a substantial factor in causing or aggravating the hypertension, peripheral

       neuropathy, respiratory conditions, and possible other diseases suffered by Plaintiff.

118.   Plaintiff Elizabeth C. Williams is a citizen of Blount County, Tennessee. Plaintiff was

       employed as an laborer/cleanup worker during the cleanup of the TVA Kingston Ash Spill

       and was exposed to harmful levels of fly ash as a direct and proximate result of the

       malicious, fraudulent, reckless, and/or negligent acts and omissions of Defendant. This

       exposure was at least a substantial factor in causing or aggravating the hypertension, skin

       cancer, peripheral neuropathy, asthma, COPD, respiratory conditions, and possible other

       diseases suffered by Plaintiff.

119.   Plaintiff Nic Woods is a citizen of Knox County, Tennessee. Plaintiff was employed as an

       operator/cleanup worker during the cleanup of the TVA Kingston Ash Spill and was

       exposed to harmful levels of fly ash as a direct and proximate result of the malicious,

       fraudulent, reckless, and/or negligent acts and omissions of Defendant. This exposure

       was at least a substantial factor in causing or aggravating the hypertension, respiratory

       conditions, and possible other diseases suffered by Plaintiff.

120.   Plaintiff William Bradshaw Workman is a citizen of Montgomery County, Tennessee.

       Plaintiff was employed as an project control specialist/cleanup worker during the cleanup

       of the TVA Kingston Ash Spill and was exposed to harmful levels of fly ash as a direct

       and proximate result of the malicious, fraudulent, reckless, and/or negligent acts and

       omissions of Defendant. This exposure was at least a substantial factor in causing or

       aggravating the respiratory conditions, and possible other diseases suffered by Plaintiff.




                                                !32
121.    Defendant Jacobs Engineering Group, Inc. (hereinafter “Jacobs” or “Defendant”) is a

       foreign corporation organized under the laws of the State of Delaware with its principal

       place of business in Dallas, Texas.     At all times relevant to this Complaint Jacobs

       Engineering Group, Inc. was licensed to do business, and was and is doing business, in

       the State of Tennessee, Roane County.

                                 FACTUAL ALLEGATIONS

The Massive Kingston Coal Ash Cleanup

122.   The claims of the Plaintiffs in this case arose as a result of the cleanup of the Tennessee

       Valley Authority (“TVA”) massive coal ash spill, which released approximately 5.4

       million cubic yards of coal ash sludge from the Kingston Steam Plant into the Emory

       River and surrounding land and environs on December 22, 2008. The cleanup began

       almost immediately, with TVA contracting with various companies to bring in heavy

       equipment, barges, dredges, and hundreds of workers to remove the coal ash from

       surrounding properties and from the Emory River and its tributaries.

123.   The initial emergency response was coordinated by the United States Environmental

       Protection Agency (“EPA”) and its consultant Tetra Tech. On January 11, 2009, TVA took

       over the role of lead federal agency for the emergency response and was the lead agency

       for the subsequent removal and response actions as required by orders from the

       Tennessee Department of Environment and Conservation (“TDEC”) and the EPA. The

       ash cleanup operations were conducted over a period of 5 years, with November 2014

       being the end of the Non-Time Critical Removal Action and TVA certifying in August




                                               !33
       2015 that it had completed all the required actions, including ecological restoration

       actions.

124.   Plaintiffs in this case worked in several jobs during the cleanup, some for many years.

       They operated heavy equipment, such as pan scrapers, front-end loaders, track hoes,

       dump trucks, and bulldozers, moving coal ash from one place to another, loading it on

       railroad cars to be shipped to Alabama, and stacking it in a new on-site landfill. They

       drilled bore holes and monitoring wells in coal ash and took samples of coal ash. They

       were laborers moving coal ash by shovel and rake. They operated dredge equipment on

       barges in the Emory River dredging coal ash from the river bottom. They directed traffic

       on the cleanup site or were flaggers on the roads in and around the site where heavy

       equipment operated. They cleaned coal ash off vehicles and other equipment before they

       were permitted to travel the public roads.

125.   Jacobs contracted with TVA to be the “independent safety contractor” for the cleanup, so

       as to provide a safe environment for local community and all workers involved in the

       cleanup of the toxic coal fly ash, including individual independent contractors such as

       Plaintiffs. At all times material hereto, Jacobs acted outside the scope of direction and

       authority conferred by TVA and contrary to the Site Wide Safety and Health Plan

       (SWSHP) it created and adopted.



Properties of Coal Ash

126.   Several samples of the coal ash released by TVA were taken by TVA, TDEC, EPA, and

       third parties, and the following constituents, among others, were determined to be present

                                               !34
       in the ash: particulates, respirable particulates, silica-quartz, arsenic, cadmium,

       chromium, lead, mercury, nickel, radionuclides (Ra,226 Ra,228 isotopes of uranium and

       thorium), and vanadium. Analyses of the particle sizes of coal ash have found a

       significant fraction of particles less than 2.5 microns in diameter, often referred to as

       PM2.5.

127.   Epidemiological studies on exposure to constituents of coal ash show:

       a. Lead in coal ash can cause hypertension.

       b. Arsenic, cadmium, and fine particulate matter in coal ash can cause coronary artery

          disease.

       c. Arsenic, cadmium, chromium, and fine particulate matter in coal ash can cause lung

          cancer.

       d. Ionizing radiation in coal ash can cause leukemia.

       e. Arsenic in coal ash can cause non-melanoma skin cancer.

       f. Chromium and nickel in coal ash can cause allergic contact dermatitis (skin allergy).

       g. Arsenic and lead in coal ash can cause peripheral neuropathy.

       h. Chromium, fine particulate matter, nickel, and vanadium in coal ash can cause

          asthma.

       i. Cadmium and fine particulate matter in coal ash can cause chronic obstructive

          pulmonary disease.

       j. Fine particulate matter and other coal ash constituents can cause respiratory

          conditions, including cough, sore throat, dyspnea on exertion, chest pain or

          discomfort, bronchitis and emphysema.

                                              !35
128.   Defendant’s own Site Wide Safety and Health Plan (SWSHP) to address the safety and

       health management and practices for the TVA Kingston Ash Recovery Project contains a

       section entitled “Chemical Hazards,” which lists constituents of fly ash as a chemical

       hazard and contains a subsection on “Properties of Fly Ash Components.” Table 4-2 lists

       fly ash constituents, routes of exposure, symptoms of exposure, and target organs. Routes

       of exposure for the constituents include inhalation, skin contact, eye contact, and

       ingestion. Symptoms of exposure associated with fly ash constituents include irritation of

       the eyes, skin, throat, nose and upper respiratory system, cough, dyspnea, wheezing,

       progressive respiratory symptoms (silieosis), dizziness, headache, nausea, vomiting,

       diarrhea, stomach cramps, insomnia, anorexia, ulceration of nasal septum, dermatitis,

       gastrointestinal disturbance, peripheral neuropathy, skin burns, gastroenteritis, muscle

       spasm, slow pulse, extrasystoles, hypokalemia, pulmonary edema, breathing difficulty,

       chest tightness substernal (occurring beneath the sternum), pain, headache, chills, muscle

       aches, anosmia (loss of the sense of smell), emphysema, proteinuria, mild anemia, cancer,

       fibrosis (histologic), decreased pulmonary function, weight loss, dermatitis, diffuse

       nodular fibrosis, respiratory hypersensitivity, asthma, lassitude, weakness, exhaustion,

       insomnia, facial pallor, anorexia, weight loss, malnutrition, constipation, abdominal pain,

       colic, anemia, tremor, paralysis wrist ankles, encephalopathy, kidney disease,

       hypertension, and sensitization dermatitis.




                                               !36
Exposure

129.   The one constant for the Plaintiffs in their years of employment as coal ash cleanup

       workers was their exposure to coal fly ash. Most of the Plaintiffs worked in the so-called

       “exclusion zone,” which was where the ash cleanup activities were the most intense.

130.   Plaintiffs were frequently exposed to clouds of fly ash on the site as a result of site

       activities, which they inhaled.

131.   Plaintiffs’ clothing was covered with fly ash which exposed their skin to fly ash and its

       toxic constituents.

132.   The interior of the earth moving equipment Plaintiffs operated was covered in fly ash,

       which they inhaled.

133.   Plaintiffs were not permitted to change clothes or shower at the ash recovery site, and, as

       a result they carried fly ash on their clothes and shoes into their personal vehicles and into

       their homes.

134.   Plaintiffs’ exposure to fly ash was excessive and exceeded any safe levels for particulate

       matter and for exposure to fly ash constituents.



Monitoring

135.   Because of the range of serious illnesses that coal ash and its constituents are capable of

       causing, Defendant Jacobs was required to implement a monitoring program to protect

       the health of the cleanup workers.

136.   The monitoring was deliberately manipulated by Defendant to allow Defendant to claim

       that no workers were exposed to dangerous levels of fly ash.

                                                !37
137.   Workers stationed in the exclusion zone, where ash was never suppressed and was

       constantly airborne would not be selected for mobile monitoring. Had these workers been

       allowed to wear the mobile monitors, the readings of toxic constituents would have been

       high.

138.   Had the air monitoring readings at the site revealed high levels of toxic constituents,

       work on site would have stopped. As such, the monitoring was intentionally manipulated

       to prevent the stoppage of work and to meet deadlines for remediation progress.

139.   In addition, the monitoring was manipulated in an effort to deceive the residents of the

       surrounding county and the workers on site into believing that the air quality was safe.

140.   Defendant’s own documents also show frequent high levels of coal ash dust on the ash

       spill site, which would have produced higher exposure to Plaintiffs than shown by the

       monitoring results.

141.   Jacobs manipulated monitoring results by watering down stationary monitors and taking

       readings only when wet or raining.

142.   Jacobs did not randomly select workers for mobile monitoring of coal fly ash exposure.

143.   Jacobs deliberately tampered with personal dust monitors by tapping out the contents.



Jacobs’ Additional Negligent Acts and Omissions

144.   Jacobs failed to provide decontamination stations for workers;

145.   Jacobs did not allow workers to wear dust masks, threatening to fire those who did,

       taking dust masks away from employees who wore them, and destroying dust masks that

       were available on the site.

                                               !38
146.   Jacobs did not warn workers about the dangers of exposure to fly ash.

147.   In fact, Jacobs deliberately told workers they could safely “eat a pound of fly ash every

       day,” which is not true.

148.   Jacobs failed to train employees/independent contractors/subcontractors in applicable

       policies or procedures for working at the Site and for day-to-day safety for health,

       operations and management.

149.   Jacobs failed to implement provisions of its contract with TVA for the protection of

       Plaintiffs from fly ash exposure.

150.   Jacobs failed to implement provisions of the approved Sitewide Safety and Health Plan

       (SWSHP) for protection of Plaintiffs.

151.   Jacobs failed to hire employees with appropriate health and safety knowledge regarding

       fly ash to protect the Plaintiffs and failed to adequately train and supervise these

       employees in conducting their responsibilities.

152.   Jacobs failed to provide measures required by contract and approved plans to prevent

       coal fly ash dust from becoming airborne on the Site creating excessive exposure of

       Plaintiffs.

153.   Jacobs failed to comply with approved plans by continuing fly ash cleanup work during

       high wind events resulting in excessive exposure to Plaintiffs.



Governmental Contractor Immunity

154.   TVA’s cleanup of the fly ash at the Kingston site constituted a commercial activity,

       because it resulted from TVA’s generation and sale of electricity, which is a commercial

                                               !39
       activity. Defendant is not immune from suit under any theory of government contractor

       derivative immunity, because TVA is not immune from suit for its commercial activities.

155.   Even if TVA were immune from suit in its cleanup of coal ash released from the

       generation of electricity, Jacobs is not immune from suit because it acted contrary to the

       will of TVA by:

       a. Deliberately manipulating or tampering with monitoring results or processes;

       b. Failing to inform TVA safety officials or repeated complaints regarding health

          problems due to fly ash;

       c. Failing to comply with the provisions of the Health and Safety Plan with

          respect to voluntary use of dust masks;

       d. Threatening workers when they asked for dust masks or respirators;

       e. Communicating to workers that fly ash was safe to consume; and

       f. Otherwise failing to train or warn workers about the dangers of excessive fly-

          ash exposure.

Statute of Limitations

156.   Defendant is expected to raise an affirmative defense of the statute of limitations for the

       claims in this First Amended Complaint. Plaintiffs are not required to negate that

       affirmative defense in their complaint. Furthermore, the Plaintiffs' claims are not barred

       by the statute of limitations because the Defendant has misrepresented, concealed and

       obfuscated the dangers faced in exposure to fly ash (also referred to as coal ash) in its

       work at the Kingston disaster remediation site.




                                               !40
157.   Under Tennessee law the statute of limitations is tolled until the plaintiff becomes aware

       of facts sufficient to put a reasonable person on notice that he or she has suffered an

       injury as a result of the defendant’s wrongful conduct. The question of whether an

       individual plaintiff exercised reasonable care and diligence to discover his claims is a

       factual question for the finder of fact.

158.   Each Plaintiff listed in this First Amended Complaint exercised reasonable care and

       diligence to discover their injury and whether it was caused or contributed to by

       Defendant’s negligent conduct. Many of them consulted physicians in an attempt to

       determine whether their illnesses were caused or contributed to by their exposure to fly

       ash and its constituents. They ultimately consulted with attorneys who investigated the

       facts and filed this lawsuit. Despite the exercise of reasonable care and diligence, each

       Plaintiff was unable determine that their illness was caused or contributed to by

       Defendant’s negligent conduct until less than one year before the original Complaint was

       filed in this case.

159.   Defendant had a duty under the Occupational Safety and Health Act (OSHA) and

       regulations and under the Sitewide Health and Safety Plan (SWHSP) to disclose facts to

       Plaintiffs concerning the extent of their exposure to fly ash and the health effects that can

       be caused by excessive exposure to fly ash and its constituents. Instead, Defendant took

       affirmative steps to conceal facts that gave rise to Plaintiffs’ causes of action, including

       deliberately manipulating monitoring tests to hide the excessive exposure of Plaintiffs to

       fly ash, communicating to Plaintiffs that test results showed safe levels of fly ash,




                                                  !41
       communicating to Plaintiffs that fly ash was safe to consume, and otherwise failing to

       train or warn workers about the dangers of excessive fly ash exposure.

160.   To this day, Defendant continues to publicly deny that Plaintiffs were exposed to

       excessive amounts of fly ash and that any of their illnesses could have been caused by

       their exposure.

161.   Each Plaintiff reasonably and justifiably relied upon Defendant’s affirmative

       misrepresentations about their exposure to fly ash and the lack of health effects from that

       exposure.

162.   Defendant’s failure to provide information to Plaintiffs that it was under a duty to

       disclose renders its failure to disclose known facts fraudulent.



                                COUNT ONE: NEGLIGENCE

163.   Plaintiffs refer to and reallege Paragraphs 1-162 of this First Amended Complaint and

       incorporate them by reference as though fully set forth herein.

164.   Defendant owed a duty of care to the Plaintiffs to prevent the Plaintiffs at the Kingston

       site from being exposed to potentially harmful levels of fly ash or any constituent element

       found in fly ash. These obligations included, as provided in the TVA contract and the

       Sitewide Health and Safety Plan: (1) air monitoring; (2) dust control; (3) the use of

       personal protective equipment at the site; and, (4) worker training. Defendant owed a

       duty to the Plaintiffs to exercise reasonable care in providing these services.

165.   During a full and fair jury trial in the U.S. District Court for the Eastern District of

       Tennessee in Adkisson, et al., v. Jacobs Engineering Group, Inc., No. 3:13-CV-505,

                                                !42
testimony showed the following: that Jacobs Safety Manager Tom Bock said you could

eat the ash for breakfast and that the workers did not need dust masks because the ash

was not harmful; Mr. Bock from Jacobs told a labor supervisor that laborers could not

wear masks on the site; Mr. Bock told workers to collect any dust masks and get them off

of the site; Jacobs banged out filters from the personal air monitors thus altering results;

witnesses saw Jacobs tampering with the tests and that Jacobs told them that the ash was

safe; Mr. Bock told workers the fly ash was not harmful and it was safe to eat or drink;

the stationary air monitors were washed because they were getting high readings -a

picture at the Adkisson trial showed a water truck spraying off trees and air monitors;

Jacobs Safety Manager Tom Bock told one witness that the public could not know about

the dust and that if a mask was brought from home, the worker would be terminated; Tom

Bock would not allow masks at the site, told workers at the safety meeting the ash was

safe and had masks gathered and thrown away; supervisors were told by Mr. Bock told to

let the workers know that the ash was safe - that you could eat it and it would not hurt

you; workers had no reason to question Jacobs - Jacobs told the workers that you could

eat a pound of eat a day and that the site was safe. Further, during the trial, Defendant

exercised its opportunity to present witnesses and exhibits and to cross examine

plaintiffs’ witnesses. In its verdict, the jury found:

a. Plaintiffs have proved, by a preponderance of the evidence, that Defendant failed to

    adhere to the terms of its contract with TVA, or the requirements set forth in the site

    wide safety and health plan for the Kingston site;




                                          !43
       b. Plaintiffs have proved, by a preponderance of the evidence, that Defendant failed to

          exercise reasonable care in carrying out the duties that it owed to the Plaintiffs;

       c. Plaintiffs have proved, by a preponderance of the evidence, that Defendant’s breach

          of duty was capable of causing the following injuries or illnesses alleged by the

          Plaintiffs: hypertension, coronary artery disease, lung cancer, leukemia and other

          hematologic malignancies, skin cancer, allergic contact dermatitis, peripheral

          neuropathy, asthma, chronic obstructive pulmonary disease, and respiratory

          conditions, including cough, sore throat, dyspnea on exertion, chest pain or

          discomfort, bronchitis and emphysema.

166.   The jury verdict was entered by this Court.

167.   Through offensive collateral estoppel these jury findings are binding on Defendant in this

       case and cannot be contested by Defendant.

168.   Defendant breached its duties to Plaintiffs by, among other acts or omissions:

       a. failing to randomly select workers for mobile monitoring of coal fly ash exposure;

       b. deliberately manipulating the monitoring results of coal fly ash exposure;

       c. failing to inform TVA safety officials of repeated complaints regarding health

           problems due to fly ash;

       d. failing to honor prescriptions for dust masks or respirators;

       e. falsely communicating to Plaintiffs that fly ash was safe to consume;

       f. threatening Plaintiffs when they asked for dust masks or respirators.




                                                !44
       g. failing to train employees/independent contractors/subcontractors in applicable

           policies or procedures for working at the Site and for day-to-day safety for health,

           operations and management;

       h. failing to implement provisions of its contract with TVA for the protection of

           Plaintiffs from fly ash exposure;

       i. failing to implement provisions of the approved Sitewide Safety and Health Plan

           (SWSHP) for protection of Plaintiffs;

       j. failing to hire employees with appropriate health and safety knowledge regarding fly

           ash to protect the Plaintiffs and failed to adequately train and supervise these

           employees in conducting their responsibilities;

       k. improperly destroying personal protective equipment that could have been used by

           the Plaintiffs and retaliating against Plaintiffs seeking to use it;

       l. failing to provide measures required by contract and approved plans to prevent coal

           fly ash dust from becoming airborne on the Site creating excessive exposure of

           Plaintiffs; and

       m. failing to comply with approved plans by continuing fly ash cleanup work during

           high wind events resulting in excessive exposure to Plaintiffs.

169.   Each of the breaches of duty set out above were a cause in fact and proximate cause of

       illnesses and damages to Plaintiffs. The breaches resulted in Plaintiffs’ excessive

       exposure to coal fly ash and its constituents which are capable of causing Plaintiffs’

       illnesses and damages. Each Plaintiff’s exposure to coal fly ash was a substantial factor in

       causing their illnesses and/or aggravating preexisting illnesses and conditions, including

                                                 !45
       hypertension, coronary artery disease, lung cancer, leukemia and other hematologic

       malignancies, skin cancer, allergic contact dermatitis, peripheral neuropathy, asthma,

       chronic obstructive pulmonary disease, and respiratory conditions, including cough, sore

       throat, dyspnea on exertion, chest pain or discomfort, bronchitis and emphysema.

170.   As a proximate result of Defendant’s negligent acts or omissions, each Plaintiff has

       suffered damages and will suffer damages in the future, including past medical expenses,

       future medical expenses, past loss of income, future loss of income, pain and suffering,

       and loss of quality of life.

                   COUNT TWO: NEGLIGENT MISREPRESENTATION

171.   Plaintiffs refer to and reallege Paragraphs 1-170 of this First Amended Complaint and

       incorporate them by reference as though fully set forth herein.

172.   At all times relevant hereto, Jacobs was acting in the scope and course of its business and

       pursuant to a contract with TVA for the cleanup of toxic coal fly ash at the Kingston site

       pursuant to which it had a pecuniary interest.

173.   Jacobs represented to Plaintiffs that the fly ash at the Kingston site did not contain toxic

       constituents or hazardous substances and was otherwise safe.

174.   Jacobs made these material representations of fact so that Plaintiffs would commence

       and/or continue to work on the Kingston site and do so without respirators or personal

       protective equipment.

175.   Jacobs knew that these representations about the lack of toxicity of the coal fly ash was

       false and/or did not exercise reasonable care in obtaining or communicating the

       information.

                                               !46
176.   Despite having a duty to do so, Jacobs failed to exercise reasonable care in its

       representations to Plaintiffs.

177.   Plaintiffs reasonably and justifiably relied on Jacobs’ representations that the toxic fly ash

       at the Kingston site was safe thereby resulting in Plaintiffs’ excessive exposure to coal fly

       ash and its constituents which are capable of causing Plaintiffs’ illnesses and damages,

       and Plaintiffs have suffered damages as a proximate result thereof.

178.   Each Plaintiff’s exposure to coal fly ash was a substantial factor in causing their illnesses

       and/or aggravating preexisting illnesses and conditions, including hypertension, coronary

       artery disease, lung cancer, leukemia and other hematologic malignancies, skin cancer,

       allergic contact dermatitis, peripheral neuropathy, asthma, chronic obstructive pulmonary

       disease, and respiratory conditions, including cough, sore throat, dyspnea on exertion,

       chest pain or discomfort, bronchitis and emphysema.

179.   As a proximate result of Defendant’s negligent misrepresentation, each Plaintiff has

       suffered damages and will suffer damages in the future, including past medical expenses,

       future medical expenses, past loss of income, future loss of income, pain and suffering,

       and loss of quality of life.



       COUNT THREE: FRAUDULENT/INTENTIONAL MISREPRESENTATION

180.   Plaintiffs refer to and reallege Paragraphs 1-179 of this First Amended Complaint and

       incorporate them by reference as though fully set forth herein.




                                                !47
181.   At all times relevant hereto, Jacobs was acting in the scope and course of its business and

       pursuant to a contract with TVA for the cleanup of toxic fly ash at the Kingston site

       pursuant to which it had a pecuniary interest.

182.   Jacobs represented to Plaintiffs that the fly ash at the Kingston site did not contain toxic

       constituents or other hazardous substances and was otherwise safe.

183.   Jacobs made these material representations of fact so that Plaintiffs would commence

       and/or continue to work on the Kingston site and do so without respirators or personal

       protective equipment.

184.   Jacobs knowingly and recklessly made these material representations about the toxicity

       of fly ash to the Plaintiffs, or without belief in their truth.

185.   Despite having a duty to do so, Jacobs failed to exercise reasonable care in its

       representations to Plaintiffs.

186.   Jacobs knew that these material representations about the toxic coal fly ash were false at

       the time it made them to the Plaintiffs, or acted with reckless disregard as to whether or

       not these material representations were false.

187.   Plaintiffs reasonably relied on Jacobs’ material representations that the toxic fly ash at the

       Kingston site was safe thereby resulting in Plaintiffs’ excessive exposure to coal fly ash

       and its constituents which are capable of causing Plaintiffs’ illnesses and damages, and

       Plaintiffs have suffered damages as a proximate result thereof.

188.   Each Plaintiff’s exposure to coal fly ash was a substantial factor in causing their illnesses

       and/or aggravating preexisting illnesses and conditions, including hypertension, coronary

       artery disease, lung cancer, leukemia and other hematologic malignancies, skin cancer,

                                                   !48
       allergic contact dermatitis, peripheral neuropathy, asthma, chronic obstructive pulmonary

       disease, and respiratory conditions, including cough, sore throat, dyspnea on exertion,

       chest pain or discomfort, bronchitis and emphysema.

189.   As a proximate result of Defendant’s intentional misrepresentation, each Plaintiff has

       suffered damages and will suffer damages in the future, including past medical expenses,

       future medical expenses, past loss of income, future loss of income, pain and suffering,

       and loss of quality of life.

                            COUNT FOUR: PUNITIVE DAMAGES

190.   Plaintiffs refer to and reallege Paragraphs 1-189 of this First Amended Complaint and

       incorporate them by reference as though fully set forth herein.

191.   Jacobs acted maliciously, fraudulently and recklessly in exposing Plaintiffs to excessive

       amounts of coal fly ash, in deliberately manipulating or tampering with monitoring

       results or processes, in threatening workers when they asked for dust masks or

       respirators, and by falsely communicating to workers that fly ash was safe to consume.

192.   Jacobs intentionally falsified, destroyed or concealed records containing material

       evidence with the purpose of wrongfully evading liability in this case, including

       tampering with monitoring results.

193.   Jacobs failed to comply with applicable federal and state regulations setting forth specific

       standards applicable to its coal ash cleanup and intended to protect Plaintiffs, including

       OSHA rules, the EPA Administrative Order and Agreement on Consent, the TVA

       contract, and the Sitewide Health and Safety Plan.




                                               !49
194.   As a result of Jacobs’ malicious, fraudulent, and reckless acts, each Plaintiff is entitled to

       recover punitive damages from Jacobs.

       WHEREFORE, Plaintiffs and members of the above proposed Class respectfully request

this Court to grant the following relief:

           a. Award each Plaintiff an amount exceeding $75,000 sufficient to compensate them

               for their damages for past medical expenses, future medical expenses, past loss of

               income, future loss of income, pain and suffering, and loss of quality of life.

           b. Award punitive damages to each Plaintiff in an amount sufficient to punish Jacobs

               and deter similar misconduct in the future by Jacobs and others.

           c. Award attorney fees and costs and expenses incurred in connection with the

               litigation of this matter.

           d. Award such other and further relief as this Court may deem just, proper, and

               equitable.

A JURY IS DEMANDED TO TRY THIS CASE.

       Respectfully submitted this 3rd day of September, 2019.

                                                      /s/ John B. Dupree____________
                                                      John Dupree
                                                      Bridgefront Law Group, PLLC
                                                      616 W. Hill Ave., 2d Floor
                                                      Knoxville, TN 37902
                                                      (865) 223-5184

                                                      /s/ James K. Scott
                                                      Market Street Law, PLLC
                                                      625 Market Street, 7th Floor
                                                      Knoxville, TN 37902
                                                      (865) 888-9995


                                                !50
                                                       /s/ Keith D. Stewart
                                                       Keith D. Stewart
                                                       Market Street Law, PLLC
                                                       625 Market Street, 7th Floor
                                                       Knoxville, TN 37902
                                                       (865) 245-0989




                                 CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on September 3, 2019, a copy of the foregoing
was filed electronically. Notice of filing will be sent by operation of the Court’s electronic filing
system to all parties indicated on the electronic filing receipt. All other parties will be served by
regular U. S Mail. Parties may access the filing through the Court’s electronic filing system.




                                               BY:     /s/ John B. Dupree
                                                       Attorney for Plaintiffs




                                                 !51
